 



EXHIBIT 10.3

ABM INDUSTRIES INCORPORATED
“TIME-VESTED” INCENTIVE STOCK OPTION AGREEMENT

     THIS AGREEMENT made and entered into this ___Day of ___________, by and
between ABM Industries Incorporated, a Delaware corporation (the “Company”), and
Employee Name, an employee (the “Employee”) of the Company or of a subsidiary of
the Company (hereinafter included within the term “Company”) within the meaning
of Section 425(f) of the Internal Revenue Code of 1986, as amended (the “Code”),

W I T N E S S E T H

     WHEREAS, the Company has adopted the “Time-Vested” Incentive Stock Option
Plan (the “Plan”), providing for the granting to its employees of stock options
relating to shares of its common stock (the “Common Stock”) and the
administering of the Plan by the Executive Officer Compensation & Stock Option
Committee of the Board of Directors (“Committee”); and

     WHEREAS, the Plan provides for the grant of certain options which are
intended to be incentive stock options (“incentive stock options” or “options”)
within the meaning of Section 422 of the Code; and

     WHEREAS, the Employee is an officer or key employee who is in a position to
make an important contribution to the long-term performance of the Company;

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

     1. The Company hereby grants to the Employee an incentive stock option to
purchase XXX shares of the Common Stock at the price set forth in Paragraph 2,
on the terms and conditions hereinafter stated. In consideration of the grant of
this option and the other rights which are being concurrently granted to him,
the Employee hereby agrees to continue in the employment of the Company for a
period of at least one year from the date of grant of this option.

     2. The purchase price per share is $XXXX which is hereby agreed to be 100%
of the fair market value, as defined in Paragraph 4, of such Common Stock at the
date of grant.

     3. This option may not be exercised in whole or in part until
_______________. On _______________, this option shall become exercisable with
respect to twenty (20) percent of the number of shares stated in Paragraph 1.
Upon the expiration of twelve (12) months from _______________this option may be
exercised to the extent of twenty (20) percent of the shares subject to the
option plus the shares as to which the right to exercise the option has
previously accrued but has not been exercised (for a total of 40%). Upon the
expiration of the next twelve (12) month period thereafter, this option may be
exercised to the extent of twenty (20) percent of the shares subject to the
option plus the shares as to which the right to exercise the option has
previously accrued but has not been exercised (for a total of 60%). Upon the
expiration of the next twelve (12) month period thereafter, this option may be
exercised to the extent of twenty (20) percent of the shares subject to the
option plus the shares as to which the right to exercise the option has
previously accrued but has not been exercised (for a total of 80%). Upon the
expiration of the next twelve (12) month period thereafter, this option will be
fully exercisable.

     Notwithstanding any other provision of this Agreement, this option is not
exercisable after the expiration of ten years from the date hereof.

     4. For the purposes of this Agreement, the terms “fair market value,” when
used in reference to the date of grant of this option or the date of any
surrender of Common Stock in payment for the purchase of shares pursuant to the
exercise of this option, as the case may be, shall refer to the closing price of
the Common Stock as quoted in the Composite Transactions Index for the New York
Stock Exchange, on the day before such date as published in the “Wall Street
Journal,” or if no sale price was quoted in any such Index on such date, then as
of the next preceding date on which such a sale price was quoted.

 



--------------------------------------------------------------------------------



 



     5. The number of shares of Common Stock covered hereby and the price per
share thereof shall be proportionately adjusted for any increase or decrease in
the number of issued and outstanding shares of Common Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, or
any other increase or decrease in the number of issued and outstanding shares of
Common Stock effected without receipt of consideration by the Company.

     If the Company shall be the surviving corporation in any merger or
consolidation, this option (to the extent that it is still outstanding) shall
pertain (unless the Committee determines the provisions of the following
sentence are applicable to such merger or consolidation) to and apply to the
securities of which a holder of the same number of shares of Common Stock that
are subject to the option would have been entitled. A dissolution or liquidation
of the Company, a merger or consolidation in which the Company is not the
surviving corporation or a “change in control” of the Company (as defined below)
(each a “Terminating Transaction”) shall cause this option to terminate, unless
the agreement of merger or consolidation or any agreement relating to a
dissolution liquidation or change in control shall otherwise provide, provided
that the Employee in the event of a Terminating Transaction which will cause his
option to terminate shall have the right immediately prior to such Terminating
Transaction to exercise this option in whole or in part subject to every
limitation on exercisability provided herein other than the vesting provision
set forth in Paragraph 3. For purposes hereof, a “change in control” shall be
deemed to have occurred when (i) a person or group of persons acquires fifty
percent (50%) or more of the Company’s voting securities, and (ii) the Board of
Directors of the Company or the Committee shall have determined that such a
“change in control” has occurred or the criteria for a “change in control,” as
established by the Board or Committee has been satisfied.

     The foregoing adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.

     The grant of the options shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

     6. No partial exercise of this option will be permitted for fewer than
twenty-five shares.

     7. In the event of termination of the Employee’s employment for any reason
other than his death or disability, this option may not be exercised after three
months after the date he ceases to be an employee of the Company.

     8. This option shall be exercisable during the Employee’s lifetime only by
him and shall be nontransferable by the Employee otherwise than by will or the
laws of descent and distribution.

     9. In the event the Employee ceases to be employed by the Company on
account of his permanent and total disability within the meaning of
Section 22(e)(3) of the Code (as determined by the Committee) this option may
not be exercised after one year after cessation of employment due to such
disability.

     10. In the event of the Employee’s death while in the employ of the
Company, or during the three-month period following termination of employment
during which the Employee is permitted to exercise this option pursuant to
Paragraph 8, this option may not be exercised after the date one year after the
Employee’s death. During such one-year period, this option may be exercised by
the executor or administrator of the Employee’s estate or any person who shall
have acquired the option from the Employee by his will or the applicable law of
descent and distribution. During such one-year period, such option may be
exercised with respect to the number of shares for which the deceased optionee
would have been entitled to exercise it at the time of his death and also with
respect to ten percent of the additional number of shares for which he would
have been entitled to exercise it during the balance of the option period, had
he survived and remained in the employ of the Company. Any such transferee
exercising this option must furnish the Company upon request of the Committee
(a) written notice of his status as transferee, (b) evidence satisfactory to the
Company to establish the validity of the transfer of the option in compliance
with any laws or regulations pertaining to said transfer, and (c) written
acceptance of the terms and conditions of the option as prescribed in this
Agreement.

 



--------------------------------------------------------------------------------



 



     11. This option may be exercised by the person then entitled to do so as to
any share which may then be purchased by giving written notice of exercise to
the Company, specifying the number of full shares to be purchased and
accompanied by full payment of the purchase price thereof and the amount of any
income tax the Company is required by law to withhold by reason of such
exercise. The purchase price shall be payable in cash.

     12. Neither the Employee nor any person claiming under or through him shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the shares issuable upon the exercise of the option until the
date of receipt of payment (including any amounts required by income tax
withholding requirements) by the Company.

     13. Any notice to be given to the Company under the terms of this Agreement
shall be addressed to ABM Industries Incorporated, in care of its Corporate
Secretary, at 160 Pacific Avenue, Suite 222, San Francisco, California 94111, or
at such other address as the Company may hereafter designate in writing. Any
notice to be given to the Employee shall be addressed to the Employee at the
address set forth beneath his signature hereto, or at any such other address as
the Employee may hereafter designate in writing. Any such notice shall be deemed
to have been duly given if and when enclosed in a properly sealed envelope,
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

     14. Except as otherwise provided herein, the option herein granted and the
rights and privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution attachment or similar process
upon the rights and privileges conferred hereby. Upon any attempt to transfer,
assign, pledge or otherwise dispose of said option, or of any right or privilege
conferred hereby, contrary to the provisions hereof, or upon any attempted sale
under any execution, attachment or similar process upon the rights and
privileges conferred hereby, said option and the rights and privileges conferred
hereby shall immediately become null and void.

     15. Subject to the limitations on transferability contained herein, this
Agreement shall be binding upon and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties hereto.

     16. The rights awarded hereby are subject to the requirement that, if at
any time the Committee shall determine, in its sole discretion, that the
listing, registration or qualification of the shares of Common Stock subject to
such rights upon any securities exchange or under any state or Federal law, or
the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such rights
or issuance of shares in connection therewith, such rights may not be exercised
in whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

     17. In the event the Employee disposes of any of the shares that may be
acquired hereunder within two years of the date hereof or within one year of the
date such shares are acquired hereunder, Employee agrees to notify the Company
in writing within ten days of the date of such disposition of the number of
shares disposed of, the nature of the transaction, and the amount received (if
any) upon such disposition. Employee understands that such a disposition may
result in imposition of withholding taxes, and agrees to remit to the Company on
request any amount requested to satisfy any withholding tax liability.

     18. The Employee agrees to notify in writing the Corporate Secretary of the
Company of his intention, if any, to terminate his employment within ten days
after said intention is formed.

     19. Subject to any employment contract with the Employee, the terms of
employment of the Employee shall be determined from time to time by the Company
or the subsidiary employing the Employee, as the case may be, and the Company,
or the subsidiary employing the Employee, as the case may be, shall have the
right, which is hereby expressly reserved, to terminate the employee or change
the terms of the employment at any time for any reason whatsoever, with or
without good cause.

 



--------------------------------------------------------------------------------



 



     20. Whenever shares of Common Stock are to be issued to the Employee in
satisfaction of the rights conferred hereby, the Company shall have the right to
require the Employee to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such shares.

     21. The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee in good faith shall be final and binding upon Employee,
the Company and all other interested persons. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

     22. In the event that any provision in this Agreement shall be invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on the remaining
provisions of this Agreement.

     IN WITNESS HEREOF, the parties hereto have executed the Agreement, in
duplicate, the day and year first above written.

            ABM INDUSTRIES INCORPORATED
                       

             

  BY        

           

      Henrik C. Slipsager    

      President and Chief Executive Officer    
 
           

  BY        

           

      (Employee)    

 